Exhibit 10.1

 

QUICKSILVER RESOURCES INC.

 

Description of 2005 Cash Bonus Plan for Executive Officers

 

On January 26, 2006, the Compensation Committee of Quicksilver Resources awarded
cash bonuses to Quicksilver’s named executive officers and other executive
officers. In determining the amounts of such bonuses, the Committee established
for each executive officer target and maximum bonus opportunities (expressed as
specified percentages of such executive officer’s base salary, with target
opportunities ranging from 30% to 100% and maximum opportunities from 90% to
120%) and weighted performance measures (including personnel objectives for such
executive and two of the following: earnings per share, cash flow from
operations, proven reserves growth and production growth rate). The objective of
the bonuses, which will be paid in cash during the first quarter of 2006, is to
recognize and reward executives based upon their performance and the performance
of Quicksilver in 2005.